Citation Nr: 0908623	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disk 
disease, status post hemi-laminectomy & discectomy at the L4-
L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1959 to November 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for degenerative disk disease.  


FINDINGS OF FACT

The Veteran's current degenerative disk disease, status post 
hemi-laminectomy & discectomy at the L4-L5, first manifested 
many years after service and is not related to his service or 
to any aspect thereof. 


CONCLUSION OF LAW

Degenerative disk disease, status post hemi-laminectomy & 
discectomy at the L4-L5, was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5103, 5103(a), 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. §  3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis or organic disease of the nervous 
system, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his back was injured in an accident 
in December 1962, which he believes to have caused the onset 
of his degenerative disk disease.  He also claims that he had 
low back pain later in his service, which was recorded.  

Service medical records show that the Veteran was involved in 
a motor vehicle accident in December 1962, which resulted 
from a vehicle overturning.  Treatment reports show that the 
Veteran sustained multiple facial lacerations, right shoulder 
pain, and a possible concussion.  There were no complaints or 
diagnosis of any back disorder related to the incident.  The 
Veteran complained of low back pain in September 1964 and May 
1966.  The impression was mechanical low back pain.  However, 
no diagnosis of any chronic back disability was provided.  
Because the Veteran's spine was found to be within normal 
limits on separation and there were only two recorded 
complaints during a 20-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
degenerative disk disease.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of degenerative 
disk disease are the treatment records from St. Louis 
University Hospital, which show treatment for a herniated 
nucleus pulpsus (HNP) in April 2000.  The Veteran reported a 
history of previous transient episodes of low back pain.  He 
stated that, in April 2000, he awoke with sharp pain in the 
back which radiated into the left leg.  At work while doing 
some heavy lifting, he had a severe recurrence of the left 
leg pain with numbness and tingling in the foot.  MRI testing 
revealed a large fragment of disk material had herniated 
behind the L4 vertebral body.  The Veteran underwent micro-
discectomy/hemi/laminectomy at L4-L5.  In March 2001, the 
Veteran underwent an operation to repair inguinal hernia.  
The operation was successful.  

The Veteran underwent a VA examination in April 2006.  The 
Veteran stated that he felt much better after the April 2000 
surgery and that he was able to work full time at Wal Mart, 
where he had to walk from two to four miles daily.  In 
addition, he stated that he could stand two hours at a time.  
On inspection, spine, limbs, posture, gait, position of the 
head, and curvature of the spine were normal.  The Veteran 
had a 2.5 inch scar at the L4-L5 level, which was well-healed 
and nontender.  Flexion of the lumbosacral spine was 90/90 
and extension 30/30.  Lateral flexion on each side was 30/30 
and rotation 30/30.  There had been no periods of 
incapacitation over the 12 months prior to the examination 
because of back pain.  Back pain did not radiate into the 
left lower extremity.  The examiner noted that the Veteran 
was in the military for 17 years after the accident and that 
the separation examination included no complaints of or 
reference to treatment for back pain.  The examiner also 
noted that the Veteran often utilized medical facilities 
while in service, but never complained of back pain on any 
occasions other than the two mentioned above.  Additionally, 
no x-rays related to the lumbosacral spine were found in the 
service medical records, while multiple other reports were 
present.  In the examiner's opinion, the Veteran would have 
sought medical attention for his back problems along with all 
the other problems he received help for while in service.  
The examiner diagnosed the Veteran with the acute disk 
herniation at L4-L5 level treated with microdiscectomy.  
After reviewing the entire medical record, the examiner 
opined that it was less likely than not that the Veteran 
sustained a disk injury while on active duty, including the 
motor vehicle accident.  The examiner stated that the 
Veteran's current degenerative disk disease was a result of a 
later disk injury in 2000, which required surgery.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's degenerative disk disease.  In addition, 
degenerative disk disease was not diagnosed within one year 
of separation, so presumptive service connection for 
degenerative disk disease is not warranted.  

The Veteran contends that his current degenerative disk 
disease is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced or 
observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first post-service evidence of the 
Veteran's degenerative disk disease is in April 2000, 
approximately 21 years after his separation from service.  In 
view of the period without treatment, the Board finds no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's degenerative disk 
disease developed in service, manifested to a compensable 
degree within one year following his separation from service, 
or is proximately due to or the result of any disease or 
injury incurred in or aggravated by service, to include his 
inservice motor vehicle accident.  Therefore, the Board 
concludes that a degenerative disk disease was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2005 and March 
2006; a rating decision in January 2006; and a statement of 
the case in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the August 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for degenerative disk disease is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


